Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-12-0000535
                                                                  03-OCT-2013
                                                                  01:33 PM



                                 SCWC-12-0000535
               IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                             MATHEW S. MIKELSON,
                        Respondent/Plaintiff-Appellee,
                                        vs.
                  UNITED SERVICES AUTOMOBILE ASSOCIATION,
                     Petitioner/Defendant-Appellant.

             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-12-0000535; CIV. NO. 99-1856-05)
      AMENDED1 ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
               The application for writ of certiorari filed on August
   20, 2013 by Petitioner United Services Automobile Association is
   hereby rejected.
               DATED: Honolulu, Hawai#i, October 3, 2013.

   Kevin P.H. Sumida and                      /s/ Mark E. Recktenwald
   Ward F.N. Fujimoto,
   for petitioner                             /s/ Paula A. Nakayama

   Gregory W. Kugle and                       /s/ Simeon R. Acoba, Jr.
   Tred R. Eyerly,
   for respondent                             /s/ Sabrina S. McKenna

                                              /s/ Richard W. Pollack



         1
           The original order filed on October 3, 2013 is amended to correct the
   misspelling of Respondent’s last name.